By the Court.

Lumpkin, J.
delivering the opinion.
We affirm the judgment of the Court below, on all the •grounds taken in the motion for a new trial, except his charge as to the measure of damages in this case. Usually, it is the purchase money, with interest from the sale of the land. Rut the proof here is, that Sellars, the intestate of the complainant, and his assigns, enjoyed the possession of the land for several years before the paramount outstanding title accrued, viz : before the lot was granted by the State; During this time, there was no liability for mesne profits; ■and consequently, no interest on the purchase money should *501be computed during this period. (9 Johns. Rep. 324; 12 Ib. 125; 13 Ib. 20; 3 Caine’s Rep. 111; 17 Ga. Rep. 602.)